DETAILED ACTION
Claims 1-23 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The controller as discussed on pages 26-27 and 31-33 and implemented on the hardware disclosed on page 16.  
The operating controls as discussed on page 16 and implemented on the hardware disclosed on page 16.  
in claim 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Allowable Subject Matter

	Claims 1-23 are currently pending. 

	Regarding claim 1, the closest known prior art, nor any reasonable combination thereof, teaches: 
	responsively to a comparison between an appearance of a tissue in the second image of the portion of the body-part and an initial tissue-type indication of the tissue, update the medical scan to modify the tissue-type indication associated with the tissue. 
	Da Silva (US 2006/0241450) teaches the tracking of a medical instrument in a body through the use of an ultrasound system. Da Silva teaches a medical scan (the ultrasound) and a tissue measuring probe, which may be an optical biopsy probe. See [0023-24]. Da Silva does not teach a comparison between the ultrasound image and the probe image, nor an updating of a tissue type indication in the ultrasound image in response to such a comparison. 
	Higgins (“3D CT-Video Fusion for Image-Guided Bronchoscopy”)  teaches a registration between an endoscopic video and a CT to create a virtual guided bronchoscopy. For example, see Figure 5. While Higgins does teach a registration between a medical scan and a an 
Claims 2-11 depend from claim 1 and are therefore also allowed. 

Regarding claim 12, the closest known prior art, nor any reasonable combination thereof, teaches: 
	responsively to a comparison between an appearance of a tissue in the second image of the portion of the body-part and an initial tissue-type indication of the tissue, update the medical scan to modify the tissue-type indication associated with the tissue. 
		Da Silva (US 2006/0241450) teaches the tracking of a medical instrument in a body through the use of an ultrasound system. Da Silva teaches a medical scan (the ultrasound) and a tissue measuring probe, which may be an optical biopsy probe. See [0023-24]. Da Silva does not teach a comparison between the medical scan an image captured by an image sensor at the distal end of a medical instrument, nor an updating of a tissue type indication in the ultrasound image in response to such a comparison. 
	Higgins (“3D CT-Video Fusion for Image-Guided Bronchoscopy”) teaches a registration between an endoscopic video and a CT to create a virtual guided bronchoscopy. For example, see Figure 5. While Higgins does teach a registration between the medical scan an image captured by an image sensor at the distal end of a medical instrument, Higgins does not teach updating a tissue-type indication in response to a comparison between the medical scan and the tissue appearance in the endoscopic image. 
s 14-22 depend from claim 12 and are therefore also allowed. 

Regarding claim 23, the closest known prior art, nor any reasonable combination thereof, teaches: 
	responsively to a comparison between an appearance of a tissue in the second image of the portion of the body-part and an initial tissue-type indication of the tissue, update the medical scan to modify the tissue-type indication associated with the tissue. 
		Da Silva (US 2006/0241450) teaches the tracking of a medical instrument in a body through the use of an ultrasound system. Da Silva teaches a medical scan (the ultrasound) and a tissue measuring probe, which may be an optical biopsy probe. See [0023-24]. Da Silva does not teach a comparison between the medical scan an image captured by an image sensor at the distal end of a medical instrument, nor an updating of a tissue type indication in the ultrasound image in response to such a comparison. 
	Higgins (“3D CT-Video Fusion for Image-Guided Bronchoscopy”) teaches a registration between an endoscopic video and a CT to create a virtual guided bronchoscopy. For example, see Figure 5. While Higgins does teach a registration between a medical scan and a an endoscopic image, Higgins does not teach updating a tissue-type indication in response to a comparison between the medical scan an image captured by an image sensor at the distal end of a medical instrument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/KIM Y VU/            Supervisory Patent Examiner, Art Unit 2666